Citation Nr: 0940101	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-15 982	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for lumbar disc syndrome, L4-5, post-operative with 
limitation of motion.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Navy from 
December 1967 to December 1969; he died in March 2009, during 
the pendency of the appeal.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California. 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
December 1967 to December 1969. 

2.  On October, 3, 2009, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California that the Veteran died in March 2009.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); 
but see Veterans' Benefits Improvement Act of 2008, Pub. L. 
No. 110-389, § 212, 122 Stat. 4145, 4151 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal, with VA receiving notification of his death in 
October 2009.  The Board is saddened to hear of the loss of 
the Veteran, and sends its most heartfelt condolences to his 
family.  Furthermore, as a representative of the government 
of the United States, the Board wishes to express its 
gratitude for the honorable service rendered by the Veteran 
in the U.S. Navy.   As a matter of law, however, the Board 
must note that Veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has thus become moot by virtue of the death of the Veteran 
and must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  Indeed, the Board's dismissal of this 
appeal does not affect the right of an eligible person to 
file a request to be substituted as the appellant for 
purposes of processing the claim to completion.  Such request 
must be filed not later than one year after the date of the 
appellant's death.  See Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of 
death of a claimant who dies on or after October 10, 2008).  
As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under section 5121(a) of this title ...."  The Secretary will 
be issuing regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  












ORDER

The appeal is dismissed.




		
                                               MARK W. 
GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


